Citation Nr: 0524995	
Decision Date: 09/14/05    Archive Date: 09/21/05

DOCKET NO.  03-32 425	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for recurrent 
vaginitis.

2.  Entitlement to service connection for sinusitis.

3.  Entitlement to service connection for an elevated white 
blood count.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Kay Hudson, Counsel


INTRODUCTION

The veteran had active service from March 1987 to July 1987, 
and from November 1990 to May 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a regional office (RO) rating decision 
of November 2002.  In April 2005, the veteran appeared at a 
hearing held at the RO before the undersigned (i.e., Travel 
Board hearing).

Although the RO did not explicitly consider the sinusitis and 
elevated white blood cell count issues in connection with an 
undiagnosed illness, the vaginitis issue was considered on 
that basis, and the veteran's contentions regarding an 
undiagnosed illness are based on all three conditions being 
causally connected.  Moreover, a new theory of entitlement is 
not a new claim.  See Bingham v. Principi, 18 Vet. App. 470 
(2004); Ashford v. Brown, 10 Vet. App. 120 (1997).  The 
notification to the veteran regarding undiagnosed illness has 
been sufficient, and the Board considers that aspect of the 
claim to be properly before it at this time.  


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the claim has been developed and the appellant has received 
the required notice.

2.  Recurrent vaginitis is a diagnosed illness of known 
etiology, and was not present in service, or due to any 
inservice events.

3.  Sinusitis was first shown many years after service, and 
is not due to service, nor is it an undiagnosed illness.  

4.  An elevated white blood cell count is not a disability.  


CONCLUSIONS OF LAW

1.  Recurrent vaginitis was not incurred in or aggravated by 
service, nor is it due to an undiagnosed illness.  38 
U.S.C.A. §§ 1110, 1117 (West 2002); 38 C.F.R. §§ 3.303, 3.317 
(2004).

2.  Sinusitis was not incurred in or aggravated by service, 
nor is it due to an undiagnosed illness.  38 U.S.C.A. §§ 
1110, 1117 (West 2002); 38 C.F.R. §§ 3.303, 3.317 (2004).

3.  A disability manifested by an elevated white blood cell 
count was not incurred in or aggravated by service, nor is it 
due to an undiagnosed illness.  38 U.S.C.A. §§ 1110, 1117 
(West 2002); 38 C.F.R. §§ 3.303, 3.317 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be established for chronic disability 
resulting from disease or injury incurred in or aggravated by 
service. 38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303.

Service connection may be granted to a Persian Gulf veteran 
for objective indications of chronic disability resulting 
from an illness or combination of illnesses, provided that 
such disability became manifest either during active service 
in the Southwest Asia theater of operations during the 
Persian Gulf War, or to a degree of 10 percent or more not 
later than December 31, 2006, and by history, physical 
examination, and laboratory tests cannot be attributed to any 
known clinical diagnosis, unless there is affirmative 
evidence that the undiagnosed illness was not incurred during 
Persian Gulf service, or resulted from the veteran's own 
willful misconduct or the abuse of alcohol or drugs.  38 
U.S.C.A. § 1117; 38 C.F.R. § 3.317.

"Objective indications of chronic disability" are defined as 
including both "signs," in the medical sense of objective 
evidence perceptible to an examining physician, and other, 
non-medical indicators that are capable of independent 
verification.  38 C.F.R. § 3.317(a)(2).  "Chronic disability" 
is defined as a disability that has existed for six months or 
more, including a disability that exhibits intermittent 
episodes of improvement and worsening over a six-month 
period, and is measured from the earliest date on which the 
pertinent evidence establishes that the signs or symptoms of 
the disability first became manifest.  38 C.F.R. § 
3.317(a)(3).

Effective March 1, 2002, the statutes affecting compensation 
for disabilities occurring in Gulf War veterans were amended.  
See Veterans Education and Benefits Expansion Act of 2001, 
Public Law 107-103, 115 Stat. 976 (2001).  Among other 
things, these amendments revised the term "chronic 
disability" to "qualifying chronic disability," and included 
an expanded definition of "qualifying chronic disability" to 
include (a) an undiagnosed illness, (b) a medically 
unexplained chronic multi-symptom illness (chronic fatigue 
syndrome, fibromyalgia, and irritable bowel syndrome) that is 
defined by a cluster of signs or symptoms, or (c) any 
diagnosed illness that the Secretary determines, in 
regulations, warrants a presumption of service connection.  
38 U.S.C.A. § 1117(a)(2)(B).

The appellant contends that she has an elevated white blood 
count, for which numerous tests have failed to disclose a 
cause.  She believes that as a result of this condition, her 
immune system has been impaired, and that this has led to 
chronic, recurrent vaginal infections and sinusitis.  She 
also believes that the condition is due to an undiagnosed 
illness.  

The evidence of record shows that the veteran was treated for 
mixed vaginitis and pelvic inflammatory disease in July 1986, 
prior to service.  In May 1987, during her first period of 
service, she was treated for vaginitis.  However, the 
remainder of her service medical records do not contain any 
mention of vaginitis, or other vaginal infection.  A pelvic 
examination in April 1991 was normal.

Subsequent to service, private treatment records show her 
treatment on numerous occasions from mid-1992 to early 2005 
for vaginal conditions diagnosed as vaginitis, vaginal 
infection, and vaginosis.  However, these have all been 
clinically identified disorders, with specific findings 
confirmed on laboratory studies.  

Service medical records do not show any instances of an 
elevated white blood cell count, or of sinusitis.  Symptoms 
including congestion, stuffiness, and a cough noted in 
November 1990 were attributed to a viral syndrome.  She was 
also diagnosed with bronchitis in July 1987 while in service 
with symptoms of trouble breathing, chest pains, congestion, 
and cough.  Subsequent to service, sinusitis has been 
diagnosed on a few occasions from 1997 to 2003, but has not 
been identified as a chronic disability, and has not been 
medically attributed to service.  A VA examination in October 
2004 resulted in an assessment that the veteran most likely 
had allergic rhinitis which could occasionally cause acute 
sinusitis.  The doctor concluded that service may or may not 
have led to the problem, noting that she did develop problems 
after service, but that a direct link was not certain.  
However, the Board finds this opinion to be of little 
probative value because of it's speculative nature and since 
symptoms of sinusitis were first shown in January 1997, 
nearly six years after service.

An elevated white blood cell count, shown to be 
intermittently present on blood tests from 1994 to 2002, was 
not shown in service.  A VA examiner in November 2004 thought 
that the elevated white blood cell count was due to the 
repeat vaginitis.  However, an elevated white blood cell 
count, alone, is a laboratory finding, and not a disability.  
In addition, as a mere laboratory finding, it does not fall 
within the definition of a qualifying chronic disability for 
which service connection could be granted as an undiagnosed 
illness.

The veteran's contentions that her elevated white blood count 
is responsible for recurrent vaginal infections and 
sinusitis, and that the condition is due to an undiagnosed 
illness, are not supported by any medical evidence.  The 
veteran herself, as a layperson, is not competent to offer 
diagnoses or medical opinions.  See Bostain v. West, 11 Vet. 
App. 124, 127 (1998); Routen v. Brown, 10 Vet. App. 183, 186 
(1997); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The 
private medical evidence does not show any such connection, 
and the VA examinations likewise fail to find any connection 
between the three conditions, or between any of the 
conditions and service.  Instead, the VA examination in 
November 2004 concluded that there was no relationship 
between the elevated white blood cell count and Persian Gulf 
service, or between sinusitis and her gynecologic condition.  

The examiner also concluded that she had a slightly elevated 
white blood count in service most likely due to repeat 
vaginitis.  However, as noted above, the service medical 
records do not show any elevated white blood cell counts, and 
this appears to be based solely on the veteran's history of 
an elevated white blood count in service, which is not 
supported by the service medical records or other 
contemporaneous evidence, and, hence, is of little probative 
value.  See Reonal v. Brown, 5 Vet. App. 458 (1993); Swann v. 
Brown, 5 Vet. App. 229 (1993); Godfrey v. Brown, 8 Vet. App. 
113 (1995).   

The Board finds that the evidence shows that recurrent 
vaginitis is not shown to have been incurred in or aggravated 
by service and is not shown to be proximately due to or the 
result of any disease or injury incurred in or aggravated by 
service.  The evidence does not show that any current 
recurrent vaginitis is related to treatment for vaginitis 
during the veteran's service.  In addition, the vaginitis has 
been assigned a medical diagnosis, and thus does not 
constitute an undiagnosed illness.

The Board further finds that the evidence shows that 
sinusitis is not shown to have been incurred in or aggravated 
by service and is not shown to be proximately due to or the 
result of any disease or injury incurred in or aggravated by 
service.  The evidence does not show that any current 
sinusitis is related to treatment for bronchitis or a viral 
syndrome during the veteran's service.  In addition, the 
sinusitis has been assigned a medical diagnosis, and thus 
does not constitute an undiagnosed illness.

The weight of the evidence establishes that the veteran does 
not have an undiagnosed illness manifested by elevated white 
blood cell count, recurrent vaginal infections, or sinusitis, 
nor does she have chronic vaginal infections or sinusitis of 
service onset.  Finally, she does not have a disability 
manifested by elevated white blood cell count.  As the 
preponderance of the evidence is against the claims for 
service connection, the benefit-of-the-doubt rule does not 
apply, and the claims must be denied.  38 U.S.C. § 5107(b); 
see Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) requires VA 
to provide specified notification and assistance to a 
claimant in the development of a claim. See 38 U.S.C.A. §§ 
5102, 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2004).  The 
notice must:  (1) inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant of the information and 
evidence that VA will seek to obtain; (3) inform the claimant 
of the information and evidence the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The 
VCAA also requires VA to make reasonable efforts to help a 
claimant obtain evidence necessary to substantiate his claim.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2004).  

In letters dated in March 2002 and July 2002, prior to the 
rating action on appeal, the veteran was informed of the 
evidence necessary to substantiate her claims, and of her and 
VA's respective obligations in obtaining evidence, satisfying 
the first three notice elements.  In a February 2005 letter, 
she was informed of the evidence still needed to substantiate 
her claims, of her and VA's respective obligations in 
obtaining evidence, and she was told to send any evidence in 
his possession that pertained to his appeal.  In an August 
2003 statement of the case, the veteran received the text of 
38 C.F.R. § 3.159.  In a December 2003 supplemental statement 
of the case, the veteran received a copy of 38 U.S.C. 
§ 5103A.  Hence, the Board finds that each of the four 
content requirements of a VCAA notice has been met.  The 
Board further finds that any errors in timing or content were 
not prejudicial to the veteran because of the thorough and 
informative notice provided throughout the process, and 
constitute harmless error.  See 38 C.F.R. § 20.1102 (2004); 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005). 

In addition, all potentially relevant, available evidence 
relating to her claims has been obtained.  She has been 
provided VA examinations, and there is no reasonable 
possibility that any further assistance would aid the veteran 
in substantiating her claims.  In view of the foregoing, the 
Board finds that the notice and duty to assist provisions of 
the law have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A; 
38 C.F.R. § 3.159; Pelegrini v. Principi, 18 Vet. App. 112 
(2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  


ORDER

Service connection for recurrent vaginitis is denied.

Service connection for sinusitis is denied.

Service connection for elevated white blood cell count is 
denied.


	                        
____________________________________________
	Harvey P. Roberts
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


